Citation Nr: 9919752	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for thrombotic thrombocytopenia purpura.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993; 
and from November 1996 to July 1998.

The veteran failed to report for a hearing before a Member of 
the Board of Veterans' Appeals (Board) in December 1996 and 
did not attempt to reschedule the hearing.

In a May 1997 decision, the Board remanded the issue of 
entitlement to an increased (compensable) evaluation for 
thrombotic thrombocytopenia purpura (TTP) to the Regional 
Office (RO) for application of a change in regulations and 
additional development of the record.  The case has now been 
returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  Department of Veterans Affairs (VA) medical records dated 
from May 1993 to September 1993 reflect platelet counts of 
14, as well as treatment requiring transfusions and continued 
medication.

2.  A VA treatment record received by the RO in May 1994 
reflects the veteran's physician reported the veteran was 
incapable of performing his regular work from May 1993 to 
September 1993.

3.  VA treatment records dated in October 1993 reflect the 
veteran was off medication and transfusions with no bleeding, 
and a service medical record in October 1997 reflects 
laboratory results of blood tests, including a platelet count 
of 198, were within normal limits.

4.  The veteran failed, without good cause, to report for a 
VA examination scheduled for October 1996.




CONCLUSIONS OF LAW

1.  A 100 percent evaluation is warranted for the veteran's 
service connected TTP for the period of May 1993 to September 
1993.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.117, Diagnostic Code 7705 (1998).

2.  The criteria for a compensable evaluation for TTP for the 
period of October 1993 to the present have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.655, 
4.6, 4.7, 4.117, Diagnostic Code 7705 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Upon enlistment examination dated in April 1989, the 
veteran's systems were clinically evaluated as normal, with 
the exception of two scars.  The veteran reported his health 
as good.  Upon separation examination dated in May 1993 the 
veteran's systems were clinically evaluated as normal, with 
the exception of scars.  The veteran reported his health as 
good and reported he was taking Mylanta for gastritis at that 
time.  Service medical records reflect numerous treatments 
for epigastric pain and gastroenteritis.  

VA medical records dated in May 1993 reflect a complaint of 
mid epigastric pain for two weeks.  Diagnoses of TTP, tension 
headaches, and "[c]annot rule out gastritis" were noted.  
Plasmapheresis was begun and fresh frozen plasma transfusions 
were given.  A platelet count of 14 was noted on admission.  
At discharge in June 1993, it was noted the veteran's 
platelet count had increased with treatment to 247.  It was 
also noted that the veteran would be continued on medication.

Upon VA examination dated in August 1993, the veteran 
complained of dizziness, numbness in his fingertips, stomach 
pains, back pains, headaches, nausea, weakness in his legs, 
and a rash.  Relevant impressions of TTP by history, activity 
undetermined; and vincristine related digital paresthesia 
were noted.  The examiner opined that the veteran's history 
and related findings as well as treatment were entirely 
consistent with the diagnosis of TTP.  The examiner further 
opined that the veteran's other symptoms were probably 
secondary to side effects of his treatment.  It was noted the 
veteran's TTP appeared to be in remission based on limited 
lab studies, and there was no suggestion of a leukemic 
process.  Laboratory tests revealed a platelet count of 214.

VA treatment records dated from August 1993 to October 1993 
reflect treatment with tapering doses of Prednisone.  It was 
noted the veteran had some epigastric pain, but was doing 
well.  An October 1993 record reflects the veteran was off 
all medication and TTP was in remission.  It was noted the 
veteran had no complaints, no bleeding, and felt fine.  Liver 
and spleen imaging revealed a normal liver spleen scan with 
no evidence of splenic infarction.  A platelet count of 178 
was noted.  

In a December 1993 rating decision, the RO granted service 
connection for thrombocytopenia, evaluated as noncompensable 
effective May 1993.  The RO denied service connection for 
leukemia and entitlement to nonservice connected disability 
pension benefits.  

The veteran filed a notice of disagreement dated in December 
1994 as to the noncompensable evaluation. The veteran filed a 
substantive appeal dated in January 1994.  In an April 1994 
rating decision, the RO denied the veteran's claim for an 
increased disability evaluation for TTP.  

A VA treatment record dated in January 1994 reflects the 
veteran was doing well.

A VA treatment record received by the RO in May 1994 reflects 
the veteran's physician reported the veteran was incapable of 
performing his regular work from May 1993 to September 1993.

In an August 1994 rating decision, the RO denied the 
veteran's claim for a compensable disability evaluation for 
TTP.

In an April 1996 decision, the Board remanded the veteran's 
claim to the RO for additional development and a VA 
examination to determine the extent and degree of severity of 
the veteran's TTP.  

In an August 1996 letter, the RO informed the veteran of his 
scheduled VA examination in October 1996.  The veteran failed 
to report for his VA examination.

Upon enlistment examination dated in August 1996, the 
veteran's systems were clinically evaluated as normal with 
the exception of his tonsils, feet, and several scars.  Mild 
asymptomatic pes planus was noted.  The veteran reported his 
health as good and denied any medical problems.  Service 
medical records are silent for complaints, treatment, and 
diagnoses related to TTP.  Diagnoses of gastrointestinal 
virus and gastroenteritis were noted.  Laboratory results of 
blood tests, including a platelet count of 198, were noted as 
within normal limits in an October 1997 record.

In a May 1997 decision, the Board again remanded the 
veteran's claim to the RO for application of a change in 
regulations and a VA examination.  

In a June 1997 letter, the RO reminded the veteran of his 
scheduled VA examination in July 1997.  The veteran failed to 
report for his VA examination.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Prior to September 22, 1995, TTP was rated as analogous to 
purpura hemorrhagica.  38 C.F.R. § 4.117, Diagnostic Code 
7705 (1998).  Under 38 C.F.R. § 4.117, Diagnostic Code 7705 
(effective prior to September 22, 1995), cured purpura 
hemorrhagica with splenectomy is rated as 30 percent 
disabling.  Chronic purpura hemorrhagica following severe 
attacks and several years remission warrants a 60 percent 
evaluation.  A 70 percent evaluation is warranted for chronic 
purpura hemorrhagica following acute attacks which are severe 
with infrequent hemorrhages and of not more than one a year.  
Purpura hemorrhagica with acute fulminating forms or with few 
or brief remissions warrants a 100 percent evaluation.

The schedule for rating disorders of the hemic and lymphatic 
systems was revised, effective September 22, 1995.  Under the 
applicable criteria in effect from September 22, 1995, 
evaluations for thrombocytopenia, primary, idiopathic or 
immune, are based on platelet counts, the presence of 
bleeding, and the necessity for treatment with medications 
and transfusions, pursuant to Diagnostic Code 7705.  A stable 
platelet count of 100,000 or more without bleeding warrants a 
noncompensable evaluation.  A 30 percent evaluation is 
warranted for a stable platelet count between 70,000 and 
100,000 without bleeding.  A platelet count between 20,000 
and 70,000, not requiring treatment and without bleeding 
warrants a 70 percent evaluation.  A platelet count of less 
than 20,000 with active bleeding and requiring treatment with 
medication and transfusions warrants a 100 percent 
evaluation.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. at 18.

Analysis

In May 1993, the veteran was diagnosed with TTP and treated 
with plasmapheresis and fresh frozen plasma transfusions.  On 
admission, the veteran's platelet count was noted as 14.  At 
the time of discharge in June 1993, a platelet count of 247 
was noted.  It was also noted the veteran would be continued 
on medication.  Upon VA examination dated in August 1993, it 
was noted the veteran's TTP appeared to be in remission.  
Laboratory tests revealed a platelet count of 214.  The 
veteran complained of dizziness, numbness in his fingertips, 
stomach pains, back pains, headaches, nausea, weakness in his 
legs, and a rash.  The examiner opined the veteran's symptoms 
were probably secondary to side effects of his treatment.  
October 1993 VA treatment records reflect the veteran was off 
all medication and experienced no bleeding.  A platelet count 
of 178 was noted.  Treatment records received by the RO in 
May 1994 reflect the veteran's physician reported he was 
incapable of performing his regular work from May 1993 to 
approximately September 1993.  The claims folder reflects the 
veteran failed to appear for VA examinations in October 1996 
and in July 1997.


The Board recognizes that the above referenced records may 
not accurately reflect the veteran's current level of 
disability, and thus, are not optimal bases upon which to 
decide whether the veteran is entitled to an increased 
evaluation.  Therefore, in April 1996 and May 1997 decisions 
the Board remanded this case to afford the veteran an 
opportunity to submit records of current medical treatment 
and to report for VA examinations in order to determine the 
current nature and extent of his TTP.  The veteran has not 
submitted additional treatment records or information 
pertaining to treatment providers.  The veteran failed to 
report for scheduled examinations in October 1996 and July 
1997.  

However, the claims folder also reflects the veteran was a 
member of the Armed Forces from November 1996 to July 1998, 
and service medical records have been associated with the 
claims folder.  Upon enlistment examination dated in August 
1996, the veteran reported his health as good and denied any 
medical problems.  Service medical records are silent for 
complaints, treatment, and diagnoses related to TTP.  
Laboratory results of blood test, including a platelet count 
of 198, were noted as within normal limits in an October 1997 
record.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (1998).

Here, good cause has not been demonstrated for the veteran's 
failure to appear at his October 1996 examination.  
Additionally, the veteran failed to notify the RO of his 
reenlistment, and has not attempted to reschedule his 
examinations or to provide additional medical evidence.  The 
"duty to assist" the veteran in the development of facts 
pertinent to his claim is not a "one-way street," wherein 
the entire burden of such development is placed on VA.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In a case such as 
this, where additional development is required to establish 
the entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the evidence.  

The Board recognizes the veteran was in the service at the 
time of the scheduled July 1997 VA examination for which he 
failed to appear.  However, the Board finds the August 1996 
enlistment examination and subsequent service medical records 
are sufficient for determination of the veteran's claim for a 
compensable evaluation for TTP.  

Thus, based upon a comprehensive review of the record, the 
Board concludes that a 100 percent evaluation is warranted 
under the new criteria for the period of May 1993 to 
September 1993, the period in which the veteran's physician 
stated he was incapable of working.  Additionally, medical 
records reflect the veteran received plasma transfusions in 
May and June 1993, and required treatment with medication 
through September 1993.  Platelet counts in May 1993 were 
noted as low as 14.  

However, in October 1993, the records reflect the veteran was 
off medication, in remission, and having no difficulties.  
Upon enlistment examination dated in August 1996, the veteran 
reported his health as good and denied any medical problems.  
Service medical records are silent for complaints, treatment, 
or diagnoses related to TTP.  An October 1997 record reflects 
blood tests, including a platelet count of 198, were within 
normal limits.  Thus, the Board concludes that a compensable 
evaluation from October 1993 to the present is not warranted 
under either the old or new criteria.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In light of the finding that a 100 percent evaluation is 
warranted for the period of May 1993 to September 1993, as 
well as the two additional opportunities given to the veteran 
to submit additional medical evidence, the Board concludes no 
prejudice has resulted herein.  Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).


ORDER

A 100 percent evaluation for the veteran's service-connected 
TTP from the period of May 1993 through September 1993 is 
granted, subject to the governing regulations concerning the 
payment of monetary benefits.

An increased (compensable) evaluation for TTP for the period 
from October 1, 1993 to the present is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

